[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION MOTION TO DISMISS (#146) MOTION TOSTRIKE (#148)
The plaintiff moves to dismiss the defendant Saverio D. Ruffolo IV's counterclaims, and to strike Ruffolo's counterclaim and special defenses. On May 11, 1995, Ruffolo filed an answer to the amended complaint. The answer does not contain any counterclaims or special defenses, and the defendants' motion for permission to amend the answer is pending. "When an amended pleading is filed, it operates as a waiver of the original pleading. The original pleading drops out . . . it cannot serve as the basis for any future judgment." Wilson v. Hryniewicz,38 Conn. App. 715, 663 A.2d 1073 (1995). The court denies the motion to dismiss and motion to strike without prejudice because the defendant Ruffolo has not filed counterclaims and special defenses.
KARAZIN, J.